I concur in what is said in the foregoing opinion, except so far as it holds that the damages awarded are excessive. While the award is liberal, it does not appear to me to be so much as to shock the conscience. The jury was asked to return a verdict for $20,500. Evidently, after due consideration of the extent of plaintiff's injuries as disclosed by the evidence, the jury, aided as it was by the opportunity, denied to us, of observing the appearance of the plaintiff, who bears permanent scars as a result of her injuries, fixed the award at $6,500. This was approved by the trial judge. I see no reason for condemning the verdict on the ground of passion or prejudice, and think the judgment based thereon should be affirmed. *Page 334